NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


RIQUIA WASHINGTON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-4255
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 14, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Riquia Washington, pro se.



PER CURIAM.


             Affirmed.


KELLY, BLACK, and ATKINSON, JJ., Concur.